Citation Nr: 1010125	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to a compensable evaluation for hearing loss.

4.  Entitlement to an initial disability rating higher than 
10 percent for diabetes mellitus, from April 26, 2005, to 
February 14, 2007.

5.  Entitlement to an initial disability rating higher than 
20 percent for diabetes mellitus, as of February 15, 2007.

6.  Entitlement to an initial disability rating higher than 
50 percent for post-traumatic stress disorder (PTSD), from 
September 28, 2006, to April 14, 2009.

7.  Entitlement to an initial disability rating higher than 
70 percent for post-traumatic stress disorder (PTSD), as of 
April 15, 2009.

8.  Entitlement to an initial compensable rating for a right 
foot disability from September 28, 2006, to April 14, 2009.

9.  Entitlement to an initial disability rating higher than 
10 percent for a right foot disability as of April 15, 2009.

10.  Entitlement to an initial disability rating higher than 
30 percent for migraine headaches.

11.  Entitlement to an effective date earlier than March 10, 
2006, for the grant of service connection for migraine 
headaches.

12.  Entitlement to an initial disability rating higher than 
20 percent for degenerative changes of the lumbar spine.

13.  Entitlement to an effective date earlier than June 8, 
2004, for the grant of service connection for degenerative 
changes of the lumbar spine.

14.  Entitlement to an initial disability rating higher than 
10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran had active service from August 1955 to October 
1959 and from December 1959 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005, June 2007, November 2007, 
September 2008, June 2009 and September 2009 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

In July 2005, the Veteran's claim of entitlement to service 
connection for diabetes mellitus was denied.  The Veteran 
perfected an appeal.  In June 2007, the RO revisited the 
matter and determined that service connection for diabetes 
mellitus was warranted.  An initial disability rating of 10 
percent was assigned for diabetes mellitus, effective April 
26, 2005.  Thereafter, as of February 15, 2007, a disability 
rating of 20 percent was assigned for diabetes mellitus.  In 
September 2009, the RO continued the assigned disability 
rating of 20 percent for the Veteran's service-connected 
diabetes mellitus, effective February 15, 2007.

Service connection for hemorrhoids and sinusitis was denied 
by a rating decision dated in November 2007.  At that time, 
the RO granted service connection for PTSD.  An initial 
disability rating of 50 percent was assigned for PTSD, 
effective September 28, 2006.  In June 2009, the RO increased 
the Veteran's disability rating for PTSD to 70 percent, 
effective April 15, 2009.

In November 2007, the RO also granted service connection for 
status post right first and second metatarsal fractures.  An 
initial noncompensable rating was assigned, effective 
September 28, 2006.  In June 2009, the RO increased the 
disability rating to 10 percent, effective April 15, 2009.  

In September 2008, the RO denied entitlement to a compensable 
disability rating for hearing loss.  

Effective April 15, 2009, the Veteran is in receipt of a 
total disability evaluation (100%) based upon individual 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) Vettese 
v. Brown, 7 Vet. App. 31 (1994).

The Board observes that in recent submissions, the Veteran 
has argued that as his combined service-connected disability 
rating has exceeded 100 percent, he should be compensated in 
accordance with the addition of all percentages.  

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 
4.25 to determine the combined rating for a Veteran's 
service-connected disabilities. A combined rating results 
from the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity. 38 C.F.R. § 
4.25.

The Board can readily see why the Veteran's may be puzzled 
over the calculation of his combined rating. The Combined 
Ratings Table prescribed under law at 38 C.F.R. § 4.25 is 
hardly a model of simplicity. However, the law provides that 
the computation of the combined disability rating does not 
operate by way of simply adding all separate disability 
percentages. There is an important distinction between adding 
percentages together and combining percentages together using 
the ratings table. The ratings table is employed to obtain an 
evaluation which reflects the "efficiency" of veterans, as 
being affected first by the most disabling condition followed 
by less disabling conditions in descending order.

Specifically, to calculate the combined evaluation for four 
disabilities, the disabilities are first arranged in the 
exact order of their severity, beginning with the greatest 
disability. Next, the degree of first disability is read in 
the left column of the table and the degree of the second 
disability is read in the top row of the table, whichever is 
appropriate. The figure that appears in the space where the 
column and row intersect represents the combined value of the 
two. Then, the combined value of the first two disabilities 
is combined in the table with the degree of the third 
disability. The combined value for the three disabilities 
will be found in the space where the column and row 
intersect. The combined value of the three disabilities is 
combined in the table with the degree of the fourth 
disability. The combined value for the four disabilities will 
be found in the space where the column and row intersect. 
Finally the combined value of the four disabilities is 
combined in the table with the degree of the fifth 
disability. The combined value for all five disabilities will 
be found in the space where the column and row intersect. 
This total combined value is then converted to the nearest 
degree divisible by 10. Combined values ending in 5 are 
adjusted upwards. 38 C.F.R. § 4.25(a).

While the Veteran is free to pursue this contention in any 
subsequent pleadings, VA's authority to promulgate 
regulations pertaining to the rating schedule has been  
upheld by the appellate courts.  See, e.g., Smith v. 
Nicholson, 451 F.3d 1344, 1349-50 (Fed. Cir. 2006)(Citing 
U.S. Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations is 
entitled to substantial deference by the courts as long as 
that interpretation is not plainly erroneous or inconsistent 
with the regulations.).   

The Veteran has filed a timely notice of disagreement as to 
several other issues not presently certified for review.  
Under the rulings in Manlincon v. West, 12 Vet. App. 238 
(1999) and Godfrey v. Brown, 7 Vet. App. 398 (1995), the 
issues of entitlement to an initial disability rating higher 
than 30 percent for migraine headaches; entitlement to an 
effective date earlier than March 10, 2006, for the grant of 
service connection for migraine headaches; entitlement to an 
initial disability rating higher than 20 percent for 
degenerative changes of the lumbar spine; entitlement to an 
effective date earlier than June 8, 2004, for the grant of 
service connection for degenerative changes of the lumbar 
spine; and entitlement to an initial disability rating higher 
than 10 percent for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hemorrhoids were not shown in service or for many years 
after discharge and are not due to an event or incident 
during active service.

2.  The Veteran does not have a current diagnosis of 
sinusitis.

3.  The competent medical evidence of record shows that the 
Veteran's service-connected bilateral hearing loss is 
productive of no worse than level II hearing acuity in the 
right ear and level I hearing acuity in the left ear.

4.  From April 26, 2005, to February 14, 2007, the Veteran's 
diabetes mellitus did not require insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet

5.  As of February 15, 2007, the Veteran's diabetes mellitus 
has not resulted in insulin dependence and required 
regulation of activities.

6.  As of September 28, 2006, the Veteran's PTSD has been 
manifested by recurrent nightmares, sleep disturbance, 
intrusive thoughts, depressed and anxious mood, memory 
problems and occasional suicidal ideation.

7.  Throughout the pendency of this appeal, the Veteran's 
PTSD has not resulted in  total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation and memory 
loss.

8.  As of September 28, 2006, the Veteran's right foot 
disability has resulted in pain, swelling and tenderness.

9.  Throughout the pendency of this appeal, the Veteran's 
right foot disability has not resulted in moderately severe 
impairment.
 




CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.303 
(2009).

2.  Sinusitis not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.303 
(2009).

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.85 including Diagnostic Code 6100 
(2009).

4.  From April 26, 2005, to February 14, 2007, the criteria 
for the assignment of an initial disability rating higher 
than 10 percent for diabetes mellitus have not been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).

5.  As of February 15, 2007, the criteria for the assignment 
of an initial disability rating higher than 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).

6.  From September 28, 2006, to April 14, 2009, the criteria 
for an initial disability rating of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

7.  Throughout the pendency of this appeal, the criteria for 
an initial disability rating higher than 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).



8.  From September 28, 2006, to April 14, 2009, the criteria 
for an initial disability rating of 10 percent for a right 
foot disability have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5284 (2009).

9.  Throughout the pendency of this appeal, the criteria for 
an initial disability rating higher than 10 percent for a 
right foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A."); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the 
Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A § 7104(d); see also 38 
C.F.R. § 19.7 (Implementing the cited statute); Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (The Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be 
sufficient to enable the claimant to understand the precise 
basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims for service connection on appeal 
through VCAA notice correspondence dated in August 2004, July 
2005 and May 2007.  Service connection was subsequently 
granted for diabetes mellitus, PTSD, and a right foot 
disability by rating decisions in June 2007 and November 
2007.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal for increased ratings 
through VCAA notice correspondence dated in February 2008, 
June 2008, September 2008 and February 2009.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
above-noted letters.

The Veteran was informed in May 2007, February 2008, June 
2008, September 2008 and February 2009 as to the 
determination of disability ratings and effective dates for 
an award of benefits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  VA examinations were conducted 
in 2007 and 2009.

All available evidence has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided.  The Veteran has been given 
ample opportunity to present evidence and argument in support 
of his claims.  All general due process considerations have 
been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 
C.F.R. § 3.103 (2007).








Service Connection - In General

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence, including that as to claims 
for service connection.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency 
with other evidence submitted on behalf of the veteran.  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence.").

Hemorrhoids

The Veteran seeks service connection for hemorrhoids, which 
he attributes to his extensive flight duty.  Having carefully 
considered this claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and that 
the appeal will be denied.  

The Veteran's service treatment records reveal that in 
November 1965, he presented with complaints of rectal 
bleeding.  The Veteran was consequently referred to a 
proctologist.  In December 1965, digital examination revealed 
a tender hypertrophied area, cryptitia, and minute bleeding.  
However, physical examination  did not reveal any 
hemorrhoids.  Additionally, a sigmoidoscopy demonstrated a 
normal bowel.  The Veteran was diagnosed as having cryptitis.  
Hemorrhoidal tags were noted in November 1969; however, upon 
retirement examination dated in November 1974 clinical 
evaluation of the anus and rectum was within normal limits.  
The Veteran's service treatment records are silent as to a 
diagnosis of or treatment for hemorrhoids.

Because these records were generated with a view towards 
ascertaining the Veteran's state of physical fitness during 
and immediately prior to his discharge from active military 
service, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

The Veteran was diagnosed as having hemorrhoids in 2001, 25 
years after his discharge from service.  In May 2001, a 
colonoscopy revealed small internal hemorrhoids.  In May 
2005, the Veteran was diagnosed as having large internal 
hemorrhoids.  

Because there is no evidence of a hemorrhoid disability in 
service or for many years after service discharge, and 
because there is no nexus opinion linking the Veteran's 
current hemorrhoids to service, service connection for 
hemorrhoids is not warranted.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 200) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection); McManaway v. West, 13 Vet. App. 60, 66 
(1999) (Chronicity is not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the claimant and when "no" medical 
evidence indicated continuous symptomatology.).  

The Board has considered the written statements by and on 
behalf of the Veteran in making the above decisions.  
However, a layperson without the appropriate medical training 
and expertise, such as the Veteran, is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the Veteran's claim for service connection for 
hemorrhoids, the preponderance of the evidence is against the 
claim and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

Sinusitis

The Veteran seeks service connection for sinusitis.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In January 1972, the Veteran's service treatment records 
indicated that after experiencing a flu-like syndrome the 
Veteran had continuation of mild sinusitis.  Subsequent 
service treatment records are silent as to complaints of, 
treatment for, or a diagnosis of sinusitis.  Rather, the 
Veteran's retirement examination dated in November 1974, 
indicates that clinical evaluation of the sinuses was within 
normal limits - as above, this is highly probative evidence 
that at the time he retired from active service, the Veteran 
did not have the disorder he presently claims.  Rucker, 
supra.  Upon VA examination December 1975, (shortly after the 
Veteran retired from active military service) physical 
examination of the sinuses did not reveal any deviations or 
polyps.  A review of the post-service medical evidence does 
not demonstrate complaints of, treat for, or a diagnosis of 
sinusitis.  

In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.).  Without evidence of a current 
disability, the Veteran's claim for service connection for 
sinusitis is denied.  See also Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Since the competent medical evidence of record does not 
reflect a current disability for VA purposes, the claim must 
be denied.  As such, the Board finds that entitlement to 
service connection for sinusitis is not warranted.


Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.


In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

When the Veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Hearing Loss

The current claim of entitlement to a compensable evaluation 
for hearing loss was received in September 2007.  The 
Veteran's service-connected hearing loss has been rated by 
the RO as noncompensable under the provisions of Diagnostic 
Code 6100.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

VA audiometric evaluation dated in January 2007 indicated 
mild to 2000 Hertz hearing loss sloping to a moderate to 
profound hearing loss, bilaterally.  In March 2007, the 
Veteran was issued hearing aids.  

The Veteran was afforded a VA audiological examination in 
June 2009.  Audiometric examination demonstrated the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the right ear were 30, 35, 55, 
85, respectively; and in the left ear, 30, 35, 65, 85, 
respectively.  The puretone threshold average was 51 in the 
right ear and 54 in the left ear.  Speech discrimination was 
88 percent in the right ear and 92 percent in the left ear.  
The Veteran was diagnosed as having mild sloping to severe 
hearing loss across the frequency test range, bilaterally.  
The examiner indicated that the Veteran's hearing loss had no 
effect on his activities of daily living.

The Board finds that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears.  
Applying the criteria found in 38 C.F.R. §§ 4.85-4.87, the 
Veteran's June 2009 audiological examination reports yield 
level II hearing in the right ear and level I hearing in the 
left ear.  Entering each of the category designations from 
the above audiological examination reports for each ear into 
Table VII results in a 0 disability rating under Diagnostic 
Code 6100.

The Board has carefully reviewed and considered the Veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record, and is bound by law to 
apply VA regulatory criteria.  As noted above, the Court has 
indicated that rating of hearing loss disability involves a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  In the Veteran's case, the degree of bilateral 
hearing loss shown by examination fails to meet the criteria 
for a 10 percent disability rating. Therefore, the 
preponderance of the evidence is against the Veteran's claim 
for a compensable rating at this time.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Diabetes Mellitus

The Veteran's claim for service connection was received in 
June 2004.  In July 2005, service connection for diabetes 
mellitus was denied.  The Veteran perfected an appeal.  In 
June 2007, the RO revisited the matter and determined that 
service connection for diabetes mellitus was warranted.  The 
Veteran was assigned an initial disability rating of 10 
percent, effective April 26, 2005.  Thereafter, as of 
February 15, 2007, he was assigned a disability rating of 20 
percent.  
In June 2009, the RO granted service connection for right 
lower extremity peripheral neuropathy, left lower extremity 
peripheral neuropathy, and erectile dysfunction as secondary 
complications of the Veteran's service-connected diabetes 
mellitus.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Holding that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition).  

In September 2009, the RO continued the assigned disability 
rating of 20 percent for diabetes mellitus, effective 
February 15, 2007.

The Veteran's service-connected diabetes mellitus is 
currently rated under 38 C.F.R. § 4.119, Diagnostic Code  
7913.  Under this section, a 10 percent evaluation is 
warranted for diabetes mellitus manageable by restricted diet 
only.  A 20 percent evaluation is assigned for diabetes 
mellitus requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A total 
evaluation of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Note (1).

VA treatment records dated in October 2006 indicate that the 
Veteran's diabetes mellitus was controlled with diet alone.  

The Veteran was afforded a VA examination in September 2007.  
The examiner noted that the Veteran had been prescribed 
Metformin for his diabetes mellitus.  In the previous two 
years, the Veteran reported that he had attempted to comply 
with his diet and he had achieved a weight loss of 
approximately 30 pounds.  He indicated that it was difficult 
for him to exercise because of his back pain.  He denied any 
bowel or bladder impairment.  The Veteran's weight was 217.  
There was no evidence of diabetic retinopathy or peripheral 
neuropathy.  The Veteran was diagnosed as having type 2 
diabetes mellitus, well controlled with oral medication.  

In April 2008, the Veteran alleged that he was entitled to an 
increased rating because his sugar levels are unstable and he 
required two tablets a day to treat his diabetes mellitus.

The Veteran was afforded an additional VA examination in 
April 2009.  The examiner noted that the Veteran had never 
been prescribed insulin.  The Veteran had not experienced any 
side effects of his medication, episodes of ketoacidosis, or 
hypoglycemic reactions.  He had never been hospitalized for 
treatment of his diabetes mellitus.  The Veteran was visiting 
his diabetic care provider every three months.  The Veteran 
was following an appropriate American Diabetes Association 
(ADA) diet.  There was no restriction of activities secondary 
to his diabetes.  He denied bowel or bladder dysfunction or 
dysuria or hematuria.  However, the Veteran reported 
experiencing nightly urinary frequency.  The Veteran denied 
that his diabetes mellitus affected his activities of daily 
living.  

Form April 26, 2005, to February 14, 2007, there is no 
medical evidence of record that the Veteran's diabetes 
mellitus required insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  Rather, the record 
demonstrates that his diabetes mellitus was treated with diet 
alone

As of February 15, 2007, although the Veteran is on a 
restricted diet and prescribed oral medication, insulin 
dependence or regulation of activities has not been 
established by the medical evidence as no health-care 
provider has instructed the Veteran to avoid strenuous 
occupational and recreational activities or prescribed him 
insulin.  

In conclusion, from April 26, 2005, to February 14, 2007, 
there is no medical evidence that the Veteran's diabetes 
mellitus required a restricted diet as well as insulin or an 
oral hypoglycemic agent, such as to warrant the next 
available schedular rating of 20 percent under Diagnostic 
code 7913.  Additionally, as of February 15, 2007, since 
there is no medical evidence that the Veteran's diabetes 
mellitus is insulin dependent or that his activities are 
regulated, the criteria the next higher rating of 40 percent 
under Diagnostic Code 7913 have not been met.  As the 
preponderance of the evidence is against the claims for 
increase, the benefit-of-the-doubt standard does not apply.  
38 C.F.R. § 5107 (b).

PTSD

The Veteran's claim for PTSD was received on September 28, 
2006.  In November 2007, service connection for PTSD was 
granted.  An initial disability rating of 50 percent was 
assigned, effective September 28, 2006.  In June 2009, the RO 
increased the Veteran's disability rating for PTSD to 70 
percent, effective April 15, 2009.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9411 provides that a 50 
percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.


A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).

A score of 31-40 is assigned where there are "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).

A score of 41-50 is assigned where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.
A score of 51-60 is assigned where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A score from 61-70 is assigned where there are "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.

VA treatment notes dated in May 2006 and June 2006 indicate 
that the Veteran was experiencing nightmares on a daily 
basis.  At that time, his ability to talk about his 
experiences in Vietnam was limited.  The Veteran appeared 
anxious and depressed.  There was no evidence of any suicidal 
or homicidal ideation.  Thought processes were linear.  
Speech was normal in rate and volume.  Insight and judgment 
were good.  

In October 2006, it was noted that the Veteran's  nightmares 
had ceased with the use of medication. The Veteran was well 
groomed and pleasant.  Speech was normal in rate and volume.  
His mood was good; the Veteran indicated that he was enjoying 
life.  Nightmares were infrequent.  The Veteran avoided 
watching the news about the war.  Mood was euthymic with 
congruent affect.  Memory was globally intact.  There was no 
evidence of any suicidal or homicidal ideation or 
hallucinations.  

Mental status examination dated in April 2007 noted that the 
Veteran appeared well groomed.  He was cooperative and 
interested throughout the interview.  Speech was fluent and 
relevant.  Mood was depressed and affect was appropriate.  
Thoughts were linear and spontaneous.  There was no 
abnormality in thought content.  The Veteran indicated that 
he had suicidal ideation but with no plan or intent.  He 
denied any homicidal ideation.  Judgment was good and insight 
was fair.  He was oriented in all three spheres.  
Concentration and memory were good.

Upon psychiatric consultation in June 2007, it was noted that 
the Veteran was reluctant to take medication for his PTSD 
symptomatology.  He was experiencing continuous crying 
spells, nightmares, intrusive thoughts and suicidal thoughts, 
without plan or intent.  

The Veteran was afforded a VA examination in September 2007.  
The Veteran was pleasant and cooperative throughout the 
interview.  He arrived appropriately dressed and his grooming 
and hygiene were good.  The Veteran described his mood as 
very depressed and nervous.  He indicated that he was 
"easily angered."  He reported subjective complaints of 
sleep difficulties, frequent nightmares, night sweats, daily 
intrusive thoughts,  flashbacks, hypervigilance, avoidance of 
crowds, increased startle response, problems with 
concentration and memory, survivor guilt and isolative 
tendencies.  Speech was normal in rate and volume.  Mood was 
depressed and anxious.  Affect was restricted.  He was 
oriented in all three spheres.  Memory appeared fairly 
intact.  There was some apparent difficulty with 
concentration.  He denied any hallucinations.  There was no 
evidence of a formal thought disorder.  He reported past 
suicidal ideation and denied any homicidal ideation.  The 
Veteran was diagnosed as having severe chronic PTSD.  He was 
assigned a GAF of 35 due to severe symptoms of PTSD with 
limitations in both social and occupational functioning.  

In April 2009, the Veteran was afforded an additional VA 
examination.  At that time, he had been married to his wife 
for 10 years.  He described his marriage and his relationship 
with his four daughters as good, but not with his son. The 
Veteran reported having two close friends.  The Veteran had 
stopped watching television because of the news of Iraq and 
Afghanistan.  

The examiner noted that the Veteran was casually dressed.  
His speech was unremarkable.  He was cooperative.  Affect was 
flat and mood was agitated and depressed.  Attention was 
intact.  He was oriented in all three spheres.  Thought 
content and processes were unremarkable.  Judgment and 
insight were fair.  He endorsed sleep impairment and 
distressing dreams related to combat.   He experienced panic 
attacks, after awakening from nightmares, three to four times 
a week.  The Veteran denied any delusions and hallucinations 
or homicidal ideation.  He did have a history of suicidal 
ideation; however, his "trust in God and his wife" 
prevented from acting.  At that time, he denied any suicidal 
ideation, thoughts, plans, or intent.  Impulse control was 
fair.  He was able to maintain minimum personal hygiene.  

The examiner opined that the Veteran's PTSD had no effect on 
toileting or self-feeding.  There was a slight effect on 
grooming and driving.  There was a moderate effect on 
traveling, exercise, bathing and household chores.  There was 
a severe effect on dressing and undressing and other 
recreational activities.  The Veteran's PTSD prevented him 
from shopping.  Remote and immediate memory was normal.  
Recent memory was mildly impaired; the Veteran was generally 
forgetful.  The examiner noted that the Veteran was 
experiencing symptoms of persistent re-experiencing, 
persistent avoidance of stimuli,  persistent increased 
arousal.  A GAF score of 45 was assigned.  The examiner 
indicated that the Veteran's PTSD was chronic and severe and 
caused impairment in functioning.  The examiner opined that 
there was no total occupational and social impairment due to 
PTSD; however, the Veteran's PTSD did result in difficulties 
in judgment, thinking, family relations, work, and mood.  

This evidence demonstrates that an initial disability rating 
of 70 percent is warranted for the Veteran's service-
connected PTSD throughout the pendency of this appeal.  As 
noted above, the 70 percent rating is warranted for 
occupational and social impairment due to certain symptoms.  
The Veteran has been found to have disturbances of motivation 
and mood, and difficulty in establishing and maintaining work 
and social relationships. Symptomatology associated with the 
Veteran's PTSD includes recurrent nightmares, sleep 
disturbance, intrusive thoughts, depressed and anxious mood, 
memory problems and occasional suicidal ideation.  
Additionally, he has been assigned GAF scores between 35 and 
45 that primarily indicate serious symptoms.  

Based on the Veteran's current symptoms and his GAF scores, 
and giving him the benefit of the doubt, his PTSD symptoms 
meet the criteria for a disability rating of 70 percent.  
Therefore, the Board finds that a schedular rating of 70 
percent is warranted.
A disability rating higher than 70 percent is not warranted 
at any point in this appeal because there is no medical 
evidence that the Veteran's service-connected PTSD has 
resulted in total occupational and social impairment.  A 
review of VA treatment records and VA examination reports 
dated in September 2007 and June 2009 does not reveal that 
the Veteran experiences gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others or disorientation to time or place. The Veteran has 
been noted to be able to maintain minimum hygiene.  Although 
there is documentation of suicidal ideation, the Veteran has 
consistently denied any intent or plan.  Finally, although 
the Veteran has presented with complaints of memory problems, 
there is no indication in the record that he has experienced 
memory loss of such severity that the Veteran forgets the 
names of close relatives, his own occupation, or name.  

In conclusion, a disability rating of 70 percent, but no 
higher is warranted for the Veteran's PTSD throughout the 
pendency of this appeal.  

Right Foot

The Veteran's claim for a right foot disability 
(characterized by fractures to the first and second 
metatarsals of the right foot) was received on September 28, 
2006.  By means of a rating decision dated in November 2007, 
service connection for status post right first and second 
metatarsal fractures was granted.  An initial  noncompensable 
rating was assigned, effective September 28, 2006.  In June 
2009, the RO increased the disability rating for the 
Veteran's service-connected right foot disability to 10 
percent, effective April 15, 2009.  A review of record 
reveals that the Veteran's service-connected right foot 
disability warrants an initial disability rating of 10 
percent, but no higher, throughout the pendency of this 
appeal.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the applicable 
Diagnostic Code for degenerative arthritis, refers to the 
limitation of motion Diagnostic Codes for the specific joint 
or joints involved.  A 10 percent rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion.  Id.  Limitation of motion 
needs to be objectively shown by findings such as swelling, 
muscle spasm, or painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations.

Although there is not a specific code addressing limitation 
of motion of the feet, Diagnostic Code 5284 relates to foot 
injuries.  Foot injuries that are moderate warrant a 10 
percent disability rating.  If moderately severe, a 20 
percent disability rating is appropriate.  If the foot injury 
is severe, a maximum 30 percent disability rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  
Diagnostic Code 5284 may involve limitation of motion and 
therefore requires consideration under sections 4.40 and 
4.45. Separate ratings may be assigned for a foot disability 
under Diagnostic Codes 5284 and 5010 where there is also X- 
ray evidence of traumatic arthritis in the affected joint, 
but only if there is additional disability due to limitation 
of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Upon VA examination dated in May 2007, the Veteran denied any 
history of foot- related hospitalization or surgery, or foot 
related neoplasm.  He reported complaints of pain, stiffness, 
lack of endurance, and swelling while standing, walking and 
at rest.  He denied experiencing heat, redness, fatigability, 
weakness, or flare-ups.  The Veteran was able to stand for 15 
to 30 minutes.  He was unable to walk more than a few yards.  
Physical examination demonstrated painful motion on plantar 
flexion of the great toe, swelling of the first and second 
toes of the right foot, and tenderness over the nail and 
distal interphalangeal joint (DIP) joint of the great toe.  
There was no evidence of instability, weakness, abnormal 
weightbearing, hammertoes, hallux valgus or rigidus, skin or 
vascular foot abnormality, pes cavus, or malunion or nonunion 
of the tarsal  or metatarsal bones. The great toenail was 
severely dystrophic.  Gait was antalgic and the Veteran 
ambulated with the assistance of a cane on the right side.  
X-rays demonstrated mild degenerative changes with a slight 
hallux valgus deformity.  Additionally, there was a slight 
exostosis suggested at the level of the dorsal aspect of the 
calcaneus.  There was no evidence of fractures or 
dislocations.  

The Veteran was diagnosed as having right first 
metatarsophalangeal (MTP) degenerative joint disease without 
limitation of range of motion.  The examiner opined that the 
degenerative changes to the great MTP joint were probably 
unrelated to the history of trauma to the distal toes.  As to 
the effect of the Veteran's right foot disability on his 
activities of daily living, the examiner opined that there 
was no effect on feeding, bathing, dressing, or toileting. 
There was a mild effect on grooming and driving.  There was a 
moderate effect on recreation, chores, and traveling.  There 
was a severe effect on shopping and exercise and his foot 
disability prevented him from sports. 

In December 2007, the Veteran received treatment because he 
had broken his right big toe when he hit it with a 
sledgehammer and incurred an ingrown toenail.  A bunion 
deformity was also noted on x-ray of the right foot, which 
was painful, and an asymptomatic Achilles heel spur.  X-rays 
also taken in December 2007 demonstrated some mild 
osteoarthritic changes involving the great toe MTP joint and 
DIP joints of the smaller toes.  There was no evidence of old 
or recent trauma.  He was issued diabetic shoes.  

Upon VA examination dated in April 2009, physical examination 
of the right foot did not reveal any skin breakdown or ulcers 
of the feet.  There were no calluses or skin breakdown on the 
soles or dorsal surface.  There was no claw foot, pes planus, 
malalignment of the forefoot or mid-foot.  There was a bunion 
on the right great toe.  The first metatarsophalangeal joint 
and proximal interphalangeal (PIP) joint were tender to 
palpation.  There was no erythema, warmth, swelling, or 
ecchymoses.  X-ray of the right foot demonstrated mild 
degenerative changes at first MTP joint.  The Veteran was 
diagnosed as having status post right foot first and second 
digit MTP hairline fracture, the examiner determined that 
there was no impact on occupation or daily activities.  The 
Veteran was also diagnosed as having right foot 
osteoarthritis, which had a mild impact on daily activities 
but no impact on occupation.  The examiner noted that in 
light of the Veteran's history, the most likely diagnosis was 
a hairline fracture which can have significant pain and 
abnormal examination findings with negative x-ray results.  

Based on the above evidence, the Board finds that the 
relevant symptomatology reveals moderate residuals of a foot 
injury under Diagnostic Code 5284, throughout the pendency of 
this appeal.  The Veteran's right foot disability is 
characterized by pain, stiffness, lack of endurance, and 
swelling, which inhibits his ability to walk or stand.   
Accordingly, a rating of 10 percent is warranted throughout 
the pendency of this appeal for moderate disability, but no 
higher.

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, the 
Veteran does not have flatfoot, claw foot or malunion of the 
tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5278, 5283 (2009). 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran has not shown that his service-
connected hearing loss, diabetes mellitus, PTSD and right 
foot disabilities have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating.  The Veteran's service-connected 
disabilities have also not been shown to have warranted any 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Service connection for hemorrhoids is denied.

Service connection for sinusitis is denied.

A compensable evaluation for hearing loss is denied.

From April 26, 2005, to February 14, 2007, an initial 
disability rating higher than 10 percent for diabetes 
mellitus is denied.

As of February 15, 2007, an initial disability rating higher 
than 20 percent for diabetes mellitus is denied.

From September 28, 2006, to April 14, 2009, an initial 
disability rating of 70 percent for PTSD is granted.

Throughout the pendency of this appeal, an initial disability 
rating higher than 70 percent for PTSD is denied.

From September 28, 2006, to April 14, 2009, an initial 
disability rating of 10 percent for a right foot disability 
is granted.

Throughout the pendency of this appeal, an initial disability 
rating higher than 10 percent for a right foot disability is 
denied.


REMAND

In September 2009, the RO granted service connection for 
migraine headaches, degenerative changes of the lumbar spine 
and tinnitus.  The Veteran's service-connected migraine 
headaches were assigned an initial disability rating of 
30 percent, effective March 10, 2006.  The degenerative 
changes of the lumbar spine were assigned an initial 
disability rating of 20 percent, effective June 8, 2004.  
Tinnitus was granted an initial evaluation of 10 percent, 
effective September 28, 2006.  The Veteran received notice of 
this action later in September 2009.

A timely Notice of Disagreement to the above action was 
received on behalf of the Veteran by VA in October 2009 with 
regards to the disability ratings assigned to the service 
connected migraine headaches, degenerative changes of the 
lumbar spine, and tinnitus.  Additionally, the Veteran 
indicated that he disagreed with the effective dates assigned 
for the grant of service connection for migraine headaches 
and degenerative changes of the lumbar spine.  No Statement 
of the Case has been promulgated on the issues of issues of 
entitlement to an initial disability rating higher than 30 
percent for migraine headaches; entitlement to an effective 
date earlier than March 10, 2006, for the grant of service 
connection for migraine headaches; entitlement to an initial 
disability rating higher than 20 percent for degenerative 
changes of the lumbar spine; entitlement to an effective date 
earlier than June 8, 2004, for the grant of service 
connection for degenerative changes of the lumbar spine; and 
entitlement to an initial disability rating higher than 
10 percent for tinnitus.

The Court has held that the filing of a Notice of 
Disagreement initiates the appeal process, and that the 
failure of the RO to issue a Statement of the Case is a 
procedural defect requiring a remand.  See Manlicon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).




Accordingly, the case is REMANDED for the following action:

The RO must issue a Statement of the Case 
and notification of the Veteran's 
appellate rights on the issues of 
entitlement to an initial disability 
rating higher than 30 percent for migraine 
headaches; entitlement to an effective 
date earlier than March 10, 2006, for the 
grant of service connection for migraine 
headaches; entitlement to an initial 
disability rating higher than 20 percent 
for degenerative changes of the lumbar 
spine; entitlement to an effective date 
earlier than June 8, 2004, for the grant 
of service connection for degenerative 
changes of the lumbar spine; and 
entitlement to an initial disability 
rating higher than 10 percent for 
tinnitus.  38 C.F.R. § 19.26 (2009). 

The Veteran is reminded that to vest the 
Board with jurisdiction over this issue, a 
timely substantive appeal must be filed.  
38 C.F.R. § 20.202 (2009).  If the Veteran 
perfects the appeal as to this issue, the 
RO should undertake all appropriate 
action.

Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


